Day, J.
1. STATUTE OF LIMITATIONS: township warrants. I. The appellant insists that the statute of limitations, ujjon a warrant drawn by a municipal corporation on its own treasurer, does not begin to run until the claim is disputed or the payment denied. In t r J support of this position appellant cited Dillon on Municipal Corporation, sections 412; The Justices v. Orr, 12 Ga., 137; Carroll v. The Board of Police, 28 Miss., 38. If this position should even be conceded, still it appears that, one of the warrants was presented for payment June 22, and the other September 4, 1868, and payment was then denied. It is true the reason of the denial was want of funds, but the reason of the refusal is not, we think, material. Payment was not made when the warrants were presented, and from that time, atléast, the statute of limitations commenced to run. The action was not commenced until more than twelve years after presentment and refusal of payment, and was therefore barred, unless the bar was removed by some act of the defendant. In The Justices v. Orr, supra, it was held that *337the statute of limitations did not run against the certificates in question until the payment was denied, because they were to be held until funds were in hand for their payment. In Carroll v. The Board of Police, supra, it was held that the statute did not run because a county could not be sued. The reasons assigned in these cases are not applicable to tbe case at bar.
2. —: — : townships: treasurer. II. It is claimed that tbe indorsement of payments on tbe warrants, signed by tbe treasurer of tbe defendant, removed the bar of tbe statute of- limitations. Section 2539 0f the Code is as follows: “Causes of action, founded on contract, are revived by an admission that tbe debt is unpaid, as well as by a new promise to pay tbe same. But such admission or new promise must be in writing, signed by tbe party to be charged thereby.” "We need not determine whether an indorsement of part payment, signed by tbe party to be charged, would remove tbe bar of tbe statute oflimitations. No such indorsement was made in this case. Tbe party to be charged is tbe District Township of Union, a corporation acting through a board of directors. Tbe treasurer of a district township has no authority to bind it by bis contracts or admissions. He is not, necessarily, even a member of tbe board of directors. Code of 1873, § 1721. The demurrer was properly sustained.
Affirmed.